Citation Nr: 1026336	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-11 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an increased rating for limitation of motion 
with osteoarthritis of the right knee (previously denominated as 
internal derangement of the right knee) rated at 20 percent 
disabling prior to July 28, 2005 and from September 1, 2005 to 
February 8, 2006, and 30 percent disabling from February 9, 2006.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from July 1974 to December 1974 and from April 
1985 to June 1987.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2005 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which increased the evaluation 
assigned to the Veteran's right knee disability to 20 percent.  
The Veteran and her representative indicated continued 
dissatisfaction with this evaluation in subsequent correspondence 
to the RO.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
Veteran is not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to that 
issue is not abrogated].  

In a September 2005 rating decision, the RO awarded the Veteran a 
temporary total convalescent rating pursuant to 38 C.F.R. § 4.30 
from July 28, 2005 to August 31, 2005 due to a partial 
arthroscopic medial meniscectomy performed on July 28, 2005.  A 
20 percent rating was assigned thereafter.  

In a July 2007 rating decision, the again increased the assigned 
evaluation to 30 percent.  The Veteran and her representative 
indicated continued dissatisfaction with this evaluation in 
subsequent correspondence to the RO.  See AB, supra.  

Additionally, the Board notes that the Veteran has alleged 
inability to retain employment due to her service-connected right 
knee disability.  See e.g. the February 2008 VA joints 
examination report.  Such a claim has not been developed by the 
RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims (the Court) 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  As such, the issue is now 
properly before the Board.  See Rice, supra; see also VAOGCPREC 
06-96, 61 Fed. Reg. 66749 (1996).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Unfortunately, a remand of the Veteran's claims is necessary.  
The Board regrets the delay caused by this remand.  After a 
thorough review of the claims folder, however, the Board finds 
that further evidentiary development is necessary prior to a 
final adjudication of the claims.

Evaluation of Right Knee Disability

The Veteran was last afforded a VA examination of her right knee 
in February 2008, more than two years ago.  The physical 
evaluation completed on this joint at that time demonstrated pain 
and limitation of motion of the right knee and that the Veteran 
presented with an antalgic gait.  Despite the Veteran's repeated 
claims of instability of the right knee, multiple falls resulting 
from such and negative McMurray's test, instability was 
specifically denied by the Veteran and the VA examiner commented 
that there was no evidence of subluxation.  Additionally, the 
February 2008 VA examiner noted that the Veteran had recently 
been diagnosed with rheumatoid arthritis without constitutional 
symptoms, but failed to comment as to the functional impairment 
due to her rheumatoid arthritis as opposed to her osteoarthritis.  
The VA examiner commented that repetitive motion testing could 
not be completed secondary to the Veteran's extreme pain.  See 
the February 2008 VA joints examination.  

Moreover, the August 2006 VA examination notes that the Veteran 
continued experiencing swelling, locking, and "give-way" of the 
right knee after the July 2005 surgery.  At the time, the Veteran 
reported that she had been told that another surgery may be 
necessary.  Again, repetitive motion testing could not be 
completed because such was too painful for the Veteran.  See the 
August 2006 VA examination report.  

In short, it is unclear whether the Veteran's service-connected 
right knee disability currently manifests in instability and to 
what degree her right knee motion is limited by repetitive motion 
testing as per the Court's decision in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, 
a remand is necessary to conduct a contemporaneous VA examination 
to determine the current nature and extent of her service- 
connected right knee disability.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) and Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
particular, the examination conducted on remand will need to 
address any functional loss that the Veteran experiences in her 
right knee due to pain on repetitive motion testing as per 
DeLuca.  

Moreover, the most recent VA treatment records pertaining to the 
Veteran's service-connected right knee disability are dated in 
December 2008.  Accordingly, ongoing medical records should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).  

Entitlement to TDIU  

As noted above, the Veteran has raised a claim for TDIU, and such 
has not been addressed by the RO.  In Rice, the Court held that a 
TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  As such, the issue is properly before 
the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. 
Reg. 66749 (1996).

However, the Veteran has not received notice pursuant to the VCAA 
as it pertains to her claim for TDIU.  If, as here, the record 
has a procedural defect with respect to the notice required under 
the VCAA, this may not be cured by the Board.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  The RO must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
Veteran with notice of the evidence 
required to substantiate her TDIU claim.  A 
copy of the letter should be sent to the 
Veteran's representative.  

2.  Obtain records of all VA treatment that 
the Veteran may have received at the VA 
Medical Center in Indianapolis, Indiana 
from December 23, 2008 to the present.  
Associate all such available records with 
the claims folder.

3.  Schedule the Veteran for an examination 
to determine the nature and extent of her 
service-connected right knee disability.  
The claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed necessary, 
including X-rays and/or MRI's, should be 
performed.

The examiner should record the Veteran's 
subjective symptoms as well as objective 
symptoms observed during clinical 
examination.  The examiner should note the 
range of motion of the Veteran's right 
knee using a goniometer, and should also 
indicate if the Veteran's right knee is 
unstable, and, if so, the extent of such 
instability.

Also, the examiner should note whether 
there is increased impairment of function 
due to pain, weakness, fatigability, lack 
of endurance, or incoordination upon 
repetitive motion testing.  To the extent 
possible, such additional impairment 
should be expressed in terms of additional 
loss of motion in degrees.

In addition, the examiner should comment 
as to whether the symptomatology described 
above is due, in any part, to the 
Veteran's rheumatoid arthritis.

The full rationale for all opinions 
expressed should be set forth in the 
examination report.

4.  The Veteran is hereby notified that it 
is her responsibility to report for any 
examination, and to cooperate in the 
development of the claim. The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  After undertaking the action set forth 
above and any additional development which 
it deems to be necessary, the RO should 
then adjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and her representative 
should be provided a SSOC and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or Court 
for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


